Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered April 1, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence provided reasonable assurances of the identity and unchanged condition of the drugs in question (see People v Julian, 41 NY2d 340, 343 [1977]), and the minor irregularities in the police *317paperwork do not warrant a different conclusion. Concur—Tom, J.P., Mazzarelli, Saxe, Williams and Malone, JJ.